Exhibit 10.2 FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "First Amendment"), dated as of February 12, 2010, is between BLACKWATER NEW ORLEANS, L.L.C. (the "Borrower") and JPMORGAN CHASE BANK, N.A. ("Bank"), as follows: RECITALS A.Borrower and Bank have executed a Credit Agreement, dated as of December 23, 2008 and a letter agreement dated April 21, 2009 (collectively, the "Credit Agreement") relating to an initial loan in the principal amount of $2,500,000. B.The Borrower has requested an additional non-revolving line of credit in the amount of $2,150,000, and the Bank is willing to make such loan on the terms and conditions set forth below. NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the parties hereto agree as follows: 1.Section 1 (Credit Facilities) of the Credit Agreement is hereby amended to add a new subsection 1.2 to read as follows: 1.2 Loans. The Bank has heretofore made a $2,500,000 term loan to the Borrower and upon satisfaction of the conditions precedent set forth in this First Amendment, the Bank agrees to make a $2,150,000 non-revolving line of credit available to the Borrower to finance a portion of the construction of three tanks and a dock on the Property. Advances will be made monthly upon the Bank's receipt of a request for advance, copies of any draw request and for copies of invoices related to the work to be completed. 2.Section 5.2B (Distributions) of the Credit Agreement is hereby amended to read as follows: A. Distributions. Redeem, retire, purchase or otherwise acquire, directly or indirectly, any of its Equity Interests, return any contribution to an Equity Owner or, other than stock dividends and dividends paid to the Borrower, declare or pay any Distributions; provided, however, that if there is no existing default under this Agreement or any other Related Documents and to do so will not cause a default under any of such agreements, the Borrower may pay Distributions to its Equity Owner (Blackwater Midstream Corp) up to the maximum amount of $2,150,000 during any fiscal year beginning with the fiscal year ending March 31, 2011. 3.Section 4 (Affirmative Covenants) of the Credit Agreement is hereby amended to add a new
